United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 97-2407SI
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * On Appeal from the United States
                                         * District Court for the Southern
      v.                                 * District of Iowa.
                                         *
Albert Julius Griebe, Jr.,               *       [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                             Submitted: May 29, 1998
                                 Filed: June 8, 1998
                                  _____________

Before FAGG and HANSEN, Circuit Judges, and STROM,* District Judge.
                           _____________

PER CURIAM.

        Applying our decision in Bousley v. Brooks, 97 F.3d 284 (8th Cir. 1996), the
district court denied Albert Julius Griebe's 28 U.S.C. § 2255 sentence-related motion.
The Supreme Court has now reversed our Bousley decision. Bousley v. United States,
No. 96-8516, 1998 WL 244204 (U.S. May 18, 1998). Correspondingly, we now
reverse the judgment of the district court and remand the case to that court for further
consideration of Griebe's motion in light of Bousley v. United States.


      *
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska, sitting by designation.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-